Fourth Court of Appeals
                                        San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-19-00262-CV

                                        IN THE MATTER OF R.C.

                          From the 436th District Court, Bexar County, Texas
                                   Trial Court No. 2018JUV01596
                             The Honorable Lisa Jarrett, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 28, 2019

ORDER VACATED; REMANDED

           The State filed a motion for discretionary transfer in the juvenile court requesting that the

juvenile court waive its exclusive jurisdiction over R.C., a child, and transfer him to criminal

district court to be tried as an adult for the offense of capital murder. The juvenile court ordered

the statutorily required social evaluation and investigation and set the motion for a hearing.

Following the hearing, the juvenile court granted the motion, waived its exclusive jurisdiction, and

transferred the case to criminal district court. This accelerated appeal followed. We vacate the

juvenile court’s order and remand this case to the juvenile court for proceedings consistent with

this opinion.
                                                                                           04-19-00262-CV


                                                      ANALYSIS

           In four issues, R.C. challenges the juvenile court’s waiver of jurisdiction. Specifically, he

contends the transfer order did not state case-specific findings to support the juvenile court’s

conclusions and grounds for transfer; the evidence from the transfer hearing is legally and factually

insufficient to support the juvenile court’s decision to waive jurisdiction; the juvenile court failed

to properly apply the facts to the statutory considerations; and the juvenile court improperly

allowed a lay witness to provide expert opinion testimony.

                                  Applicable Law and Standards of Review

           In Moon v. State, the Court of Criminal Appeals addressed the juvenile court’s role in

waiver of juvenile jurisdiction cases, advising that the transfer of a child to criminal court for

prosecution as an adult should be the exception rather than the rule. Moon v. State, 451 S.W.3d
28, 36 (Tex. Crim. App. 2014). Whenever possible, children below a certain age should be

rehabilitated and protected rather than be subject to the harshness of the adult criminal system. Id.

           Section 54.02(a) of the Juvenile Justice Code1 provides that the juvenile court may transfer

a child to the criminal district court for criminal proceedings, thus waiving its exclusive original

jurisdiction if:

           (1) the child is alleged to have violated a penal law of the grade of felony;

           (2) the child was ...14 years of age or older at the time [of the alleged] offense, if
               the offense is a capital felony, an aggravated controlled substance felony, or a
               felony of the first degree[;] ... and

           (3) after a full investigation and a hearing, the juvenile court determines that there
               is probable cause to believe that the child before the court committed the offense
               alleged and that because of the seriousness of the offense alleged or the
               background of the child the welfare of the community requires criminal
               proceedings.



1
    The Juvenile Justice Code is contained in Title 3 of the Family Code.


                                                          -2-
                                                                                          04-19-00262-CV


TEX. FAM. CODE ANN. § 54.02(a). When determining the seriousness of the offense alleged or the

background of the child pursuant to the third requirement, section 54.02(f) requires the juvenile

court to consider the following non-exclusive factors:

          (1) whether the alleged offense was against person or property, with greater weight
              in favor of transfer given to offenses against the person;

          (2) the sophistication and maturity of the child;

          (3) the record and previous history of the child; and

          (4) the prospects of adequate protection of the public and the likelihood of the
              rehabilitation of the child by use of procedures, services, and facilities currently
              available to the juvenile court.

Id. § 54.02(f).

          As the petitioner seeking waiver of the juvenile court’s jurisdiction, the State has the burden

to produce evidence that persuades the juvenile court that waiving its otherwise-exclusive

jurisdiction is appropriate in that particular case. Moon, 451 S.W.3d at 40. The State must

persuade the juvenile court, by a preponderance of the evidence, that based on either the

seriousness of the offense or the background of the child, or both, the welfare of the community

requires the case be transferred for criminal proceedings. Id. at 40–41. When exercising its

discretion to waive jurisdiction, the juvenile court must consider all four of the factors listed in

section 54.02(f). Id. at 41. Although it makes its final determination from the evidence concerning

the section 54.02(f) factors, the juvenile court is not required to find that each of the factors favors

transfer before the juvenile court may exercise its discretion to waive jurisdiction. Id.

          In Moon, the Court of Criminal Appeals elaborated upon the statutory requirement that, if

the juvenile court waives jurisdiction, it must “state specifically” in its written order its reasons for

waiver:

          Section 54.02(h) obviously contemplates that both the juvenile court’s reasons for
          waiving its jurisdiction and the findings of fact that undergird those reasons should


                                                    -3-
                                                                                      04-19-00262-CV


       appear in the transfer order. In this way the Legislature has required that, in order
       to justify the broad discretion invested in the juvenile court, that court should take
       pains to “show its work,” as it were, by spreading its deliberative process on the
       record, thereby providing a sure-footed and definite basis from which an appellate
       court can determine that its decision was in fact appropriately guided by the
       statutory criteria, principled, and reasonable … .

Id. at 49 (internal citations omitted). The court emphasized that a reviewing court “should not be

made to rummage through the record for facts that the juvenile court might have found, given the

evidence developed at the transfer hearing, but did not include in its written transfer order.” Id. at

50 (emphasis in original).

       The court also clarified the standard of review when a juvenile court waives its exclusive

jurisdiction pursuant to section 54.02. Id. at 47. When evaluating a juvenile court’s decision to

waive its jurisdiction, we first review the juvenile court’s specific findings of fact regarding the

section 54.02(f) factors under traditional sufficiency of the evidence review. Id. When addressing

a legal sufficiency challenge, we credit evidence favorable to the challenged finding and disregard

the contrary evidence unless a reasonable fact finder could not reject that evidence. Moon v. State,

410 S.W.3d 366, 371 (Tex. App.–Houston [1st Dist.] 2013), aff’d, 451 S.W.3d 28. If more than a

scintilla of evidence supports the challenged finding, a legal sufficiency challenge fails. Id. When

addressing a factual sufficiency challenge, we consider all of the presented evidence to determine

whether the juvenile court’s finding is so against the great weight and preponderance of the

evidence as to be clearly wrong or unjust. Id. Our review of the sufficiency of the evidence

supporting waiver is limited to the facts the juvenile court expressly relied on as set out in its

written transfer order. Moon, 451 S.W.3d at 50.

       We must also review the juvenile court’s ultimate waiver decision under an abuse of

discretion standard. Id. at 47. We must consider, in light of our analysis of the sufficiency of the

evidence to support the statutory factors—and as limited by the express fact findings contained in



                                                 -4-
                                                                                      04-19-00262-CV


the written transfer order—whether the juvenile court acted without reference to guiding rules or

principles. Id. at 47, 50.

                                             Discussion

Case-Specific Factual Findings

        In his first issue, R.C. contends the juvenile court’s order waiving jurisdiction lacks the

case-specific factual findings necessary to support transfer to the criminal district court. We agree.

        In its transfer order, the juvenile court noted that it considered the matters mandated by

section 54.02 and made the following findings:

        1. [R.C.] is alleged to have committed [an] offense in violation of the penal laws
           of the State of Texas, NAMELY: CAPITAL MURDER, in that on or about the
           12th day of NOVEMBER, A.D., 2018 in the County of Bexar and the State of
           Texas, [R.C.] … did then and there intentionally cause the death of an
           individual … hereinafter referred to as [the] Complainant, by SHOOTING THE
           COMPLAINANT WITH A DEADLY WEAPON, NAMELY A FIREARM,
           and [R.C.] did then and there intentionally cause the death of [the] Complainant
           while in the course of committing and attempting to commit the offense of
           ROBBERY upon [the Complainant]; that said act on the part of [R.C.] is an
           offense against the State of Texas of the Grade of Felony, set out and defined
           as such in Section 19.03 of the Texas Penal Code.

        2. [R.C.] was born on the 4th day of FEBRUARY, A.D., 2003; is SIXTEEN (16)
           years of age at the present time … .

        3. [R.C.] was FOURTEEN (14) years of age or older but under SEVENTEEN (17)
           years of age at the time he is alleged to have committed the offense … .

        4. The MOTHER of [R.C.] … resides [in] … BEXAR COUNTY … .

        5. No adjudication hearing has been conducted to this point concerning the offense
           set forth above.

        6. The Petitions and notice requirements of Sections 53.04, 53.05, 53.06, and
           53.07 of the Texas Family Code have been satisfied … .

        7. Prior to the hearing, the Court ordered and obtained a psychological
           examination, complete diagnostic study, social evaluation, and full
           investigation of [R.C.], his circumstances, and the circumstances of the alleged
           offense.



                                                 -5-
                                                                                     04-19-00262-CV


       8. A full investigation and hearing of [R.C.], his circumstances, and the
          circumstances of the offense was conducted by this Court and the Court finds
          that there is probable cause to believe that [R.C.] committed the offense.

       9. This Order of Waiver of Jurisdiction and Discretionary Transfer to Criminal
          Court may be appealed. The right to appeal is immediate and will be expedited
          by both Court of Appeals, and Supreme Court, under Family [C]ode section
          56.01 and the Texas Rules of Appellate Procedure.

       The juvenile court’s order appropriately sets out the first two requirements for discretionary

waiver: the child allegedly committed a felony and the child was over the age of fourteen at the

time of the alleged capital felony offense. See TEX. FAM. CODE § 54.02(a)(1), (2). However, the

transfer order in this case includes no findings regarding the specifics of the capital murder, and

the only statutory reason for transfer cited in the order is “probable cause to believe that [R.C.]

committed the offense.” Further, the juvenile court’s order includes no findings regarding the

seriousness of the alleged offense or the child’s background. See id. § 54.02(a)(3) (requiring a

finding of probable cause that the child committed the offense and “that because of the seriousness

of the offense alleged or the background of the child the welfare of the community requires

criminal proceedings”).

       Absent from the juvenile court’s order are case-specific facts regarding the charged offense

or R.C.’s role in the offense that would provide a reviewing court a basis for deference regarding

the juvenile court’s conclusion. Although the juvenile court’s order recites that the court “ordered

and obtained a psychological examination, complete diagnostic study, social evaluation, and full

investigation of [R.C.], his circumstances, and the circumstances of the alleged offense[,]” the

order lacks any indication how R.C.’s background, sophistication or maturity, or previous history

supports transfer from the juvenile system.       Moon, 451 S.W.3d at 48; TEX. FAM. CODE

§ 54.02(f)(2), (3). Additionally, the juvenile court’s order does not address any prospects of

adequate protection of the public or the likelihood of rehabilitation. TEX. FAM. CODE § 54.02(f)(4).



                                                -6-
                                                                                      04-19-00262-CV


       In short, the order in this case fails to provide the case-specific findings of fact necessary

to permit a reviewing court to determine whether the juvenile court properly applied the statutory

criteria as required under Moon. Moon, 451 S.W.3d at 49 (concluding that the statute requires

more than “merely an adherence to printed forms” and instead requires a true delineation of reasons

supporting the court’s decision). Although the juvenile court’s order indicates the court heard and

considered evidence, the order contains no case-specific findings or recitations of that evidence

showing the juvenile court’s deliberative process from which we can determine that its decision

was appropriately guided by the statutory criteria. See id.

       The State cites evidence in the record that it contends supports the juvenile court’s transfer

determination, including evidence regarding the specifics of the offense and of R.C.’s background,

as well as the juvenile’s court ruling on the record. However, none of those details or the juvenile

court’s oral ruling were incorporated in the written order. The Moon court expressly rejected the

State’s argument in that appeal that the appellate court could simply review the record —

irrespective of the fact findings set forth in the written order — to determine whether the evidence

introduced at the transfer hearing supported the juvenile court’s transfer determination. See id. at

48, 50 (although evidence in the record “painted a much more graphic picture of appellant’s

charged offense,” the reviewing court is not required “to rummage through the record for facts that

the juvenile court might have found … but did not include in its written transfer order”). We are

presented with a similar situation here.

       As instructed by Moon, before reaching the question of whether sufficient evidence

supports transfer, we conclude the written order lacks the case-specific findings of fact necessary

to support the juvenile court’s reasons for waiving jurisdiction under Moon. See id. at 48–51.

Further, given the absence of case-specific fact findings supporting transfer from the juvenile

court’s order in this case, Moon compels us to conclude the juvenile court abused its discretion in


                                                -7-
                                                                                                        04-19-00262-CV


waiving its jurisdiction, and we therefore sustain R.C.’s first issue. Accordingly, we need not

reach R.C.’s remaining issues and take no position as to those issues. See id. at 51.

                                                    CONCLUSION

         We vacate the juvenile court’s transfer order and remand this case to the juvenile court for

further proceedings consistent with this opinion.2

                                                             Irene Rios, Justice




2
  The case remains “pending in the juvenile court” where “at least one legislatively provided alternative would seem
to be for the juvenile court to conduct a new transfer hearing and enter another order transferring the appellant to the
jurisdiction of the criminal court, assuming that the State can satisfy the criteria under Section 54.02(j) of the Juvenile
Justice Code,” if applicable. See Moon, 451 S.W.3d at 52 n.90 (citing TEX. FAM. CODE § 54.02(j)).


                                                           -8-